DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is in response to claims 1-18 filed on 07/02/2019.


Claim Objections
Claims 1, 7 and 13 are objected to because of the following minor informality:  

2.	Claims 1, 7 and 13 recite “the href tag and img tag” in the “receiving” limitation of the claims. Although these recitations are understood to refer to “an href tag and an img tag” previously disclosed in the “transmitting” limitation of the claims, Applicant is urged to amend “the href tag and img tag” to “the href tag and the img tag” in order to provide clear and consistent antecedent basis for these tags being distinct.
Appropriate correction is requested.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1, 2, 7, 8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2012/0011196) in view of Leff et al. (US 2010/0318407).

Regarding claim 1, Green teaches a computerized method, at a dynamic publication system, for publishing dynamic content via email, the method including operations comprising at least: 
 wherein the body includes one or more content hyperlinks to dynamic content (the electronic message might comprise an HTML image tag comprising a first URL that references a first resource (e.g., set of content) at a resource server, [0056]; a dynamic email message can include content that is generated at the time the email is opened, [0043]), the hyperlinks including at least an anchor tag and an img tag (the email message might comprise HTML text containing a URL encapsulated within an HTML image (“<IMG>”) tag. As another example, the email message might further comprise an HTML anchor (“<A”>) tag containing a link to the resource server 110 (and/or another server). This anchor tag might be associated with the image tag, such that when a user clicks on the image, the user selects the anchor tag, [0052]); 
receiving, via a network, a request for dynamic content at a dynamic content server (receiving (e.g., at a resource server) a request for the first resource (block 220), that is a resource referenced by the URL associated with the image tag in the email message, [0058]) based on a rendering of the email message on the recipient device (when the recipient computer loads the message for display, the recipient computer also transmits a request (e.g., an HTTP GET request) for the first resource referenced by the URL in the image tag, [0057]) wherein the anchor tag and img tag are interpreted causing the recipient device to transmit the request for dynamic content (when an email 
transmitting the dynamic content to the recipient device (the content is current at the time the recipient (i.e., the user of the recipient computer and/or the person to which the email message was addressed) opened the email message, and can customize the content for the recipient. This content can then be transmitted for reception by the recipient computer (block 230), as a response to the request for the resource referenced by the URL in the image tag in the email message, [0058]).
However, Green does not explicitly disclose the email message including a header or that the anchor tag is an href tag.
Leff teaches an email message including a header (The email note may be HTML based with mail headers such as to, from, and date, [0045]) and a body, wherein the body includes one or more content links (a portion of the body an email note 300 that provides links to merchants and offers available at the personalized coupon system web site, [0045]), the links including at least an href tag and an img tag (the first graphic and link may look like: <a href=http://www.bogopod.com/%%DINING1LINK%%?CID=%%><img src=”%%DINING1%%” width=”150” height=”90” border=”0” alt=”%%DINING1TEXT%%”></a>, [0121]).


Regarding claim 2, Green teaches the method of claim 1, wherein the operations further comprise determining a particular content item with which the request for dynamic content is associated based on a message ID contained within the request for dynamic content (the URL (and/or the corresponding HTTP GET request) may contain information that identifies the email message itself and/or the recipient of the email message, to enable the resource server to identify and/or classify the email message, [0059]; if a record for a particular email message includes an identifier of the email message, and the resource request includes an identifier, the request can be correlated with the email message (other techniques for correlating resource requests with email messages are possible as well), and properties of the request can include both properties that are inherent to the request itself and properties, such as an identification of the email message and/or the recipient, which are correlated with the resource request, [0062]).



at least one processor for executing machine-readable instructions; and 
a memory storing instructions configured to cause the at least one processor to perform operations comprising, at least: 
transmitting an email message by an email server for delivery to a recipient device (the email server generates an email message and/or transmits the email message for reception by a recipient computer 120, [0051]), the email message including a body (the body of the email message (e.g., at the position in the message specified by the image tag, [0074]), wherein the body includes one or more content hyperlinks to dynamic content (the electronic message might comprise an HTML image tag comprising a first URL that references a first resource (e.g., set of content) at a resource server, [0056]; a dynamic email message can include content that is generated at the time the email is opened, [0043]), the hyperlinks including at least an anchor tag and an img tag (the email message might comprise HTML text containing a URL encapsulated within an HTML image (“<IMG>”) tag. As another example, the email message might further comprise an HTML anchor (“<A”>) tag containing a link to the resource server 110 (and/or another server). This anchor tag might be associated with the image tag, such that when a user clicks on the image, the user selects the anchor tag, [0052]); 
receiving, via a network, a request for dynamic content at a dynamic content server (receiving (e.g., at a resource server) a request for the first resource (block 220), that is a resource referenced by the URL associated with the image tag in the email message, [0058]) based on a rendering of the email message on the recipient device  wherein the anchor tag and img tag are interpreted causing the recipient device to transmit the request for dynamic content (when an email client at the recipient computer 120 loads the message for display (e.g., opens the email message, previews the email message, etc.), the email client may be configured to request the resource specified by the URL in the image tag, either automatically or based upon user authorization, [0053]; If the user at the recipient computer 120 clicks on the content, thereby selecting the URL in the anchor tag, the email client will transmit another resource request to the resource server 110, [0054]); and 
transmitting the dynamic content to the recipient device (the content is current at the time the recipient (i.e., the user of the recipient computer and/or the person to which the email message was addressed) opened the email message, and can customize the content for the recipient. This content can then be transmitted for reception by the recipient computer (block 230), as a response to the request for the resource referenced by the URL in the image tag in the email message, [0058]).
However, Green does not explicitly disclose the email message including a header or that the anchor tag is an href tag.
Leff teaches an email message including a header (The email note may be HTML based with mail headers such as to, from, and date, [0045]) and a body, wherein the body includes one or more content links (a portion of the body an email note 300 that provides links to merchants and offers available at the personalized coupon system web site, [0045]), the links including at least an href tag and an img tag (the first graphic 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to recognize an email having a header and an anchor tag including an href attribute in the system/method of Green as suggested by Leff as well-known characteristics of emails and hyperlinks. One would be motivated to combine these teachings because an email header commonly provides sender, recipient and date information and the href attribute of an anchor indicates a link’s destination, both of which are used for efficient routing and identification of emails and links, respectively.

Regarding claim 8, Green teaches the system of claim 7, wherein the operations further comprise determining a particular content item with which the request for dynamic content is associated based on a message ID contained within the request for dynamic content (the URL (and/or the corresponding HTTP GET request) may contain information that identifies the email message itself and/or the recipient of the email message, to enable the resource server to identify and/or classify the email message, [0059]; if a record for a particular email message includes an identifier of the email message, and the resource request includes an identifier, the request can be correlated with the email message (other techniques for correlating resource requests with email messages are possible as well), and properties of the request can include both properties that are inherent to the request itself and properties, such as an identification 

Regarding claim 13, Green teaches a non-transitory, machine-readable medium containing instructions which, when read by a machine, cause the machine to perform operations comprising, at least: 
transmitting an email message by an email server for delivery to a recipient device (the email server generates an email message and/or transmits the email message for reception by a recipient computer 120, [0051]), the email message including a body (the body of the email message (e.g., at the position in the message specified by the image tag, [0074]), wherein the body includes one or more content hyperlinks to dynamic content (the electronic message might comprise an HTML image tag comprising a first URL that references a first resource (e.g., set of content) at a resource server, [0056]; a dynamic email message can include content that is generated at the time the email is opened, [0043]), the hyperlinks including at least an anchor tag and an img tag (the email message might comprise HTML text containing a URL encapsulated within an HTML image (“<IMG>”) tag. As another example, the email message might further comprise an HTML anchor (“<A”>) tag containing a link to the resource server 110 (and/or another server). This anchor tag might be associated with the image tag, such that when a user clicks on the image, the user selects the anchor tag, [0052]); 
receiving, via a network, a request for dynamic content at a dynamic content server (receiving (e.g., at a resource server) a request for the first resource (block 220),  wherein the anchor tag and img tag are interpreted causing the recipient device to transmit the request for dynamic content (when an email client at the recipient computer 120 loads the message for display (e.g., opens the email message, previews the email message, etc.), the email client may be configured to request the resource specified by the URL in the image tag, either automatically or based upon user authorization, [0053]; If the user at the recipient computer 120 clicks on the content, thereby selecting the URL in the anchor tag, the email client will transmit another resource request to the resource server 110, [0054]); and 
transmitting the dynamic content to the recipient device (the content is current at the time the recipient (i.e., the user of the recipient computer and/or the person to which the email message was addressed) opened the email message, and can customize the content for the recipient. This content can then be transmitted for reception by the recipient computer (block 230), as a response to the request for the resource referenced by the URL in the image tag in the email message, [0058]).
However, Green does not explicitly disclose the email message including a header or that the anchor tag is an href tag.
Leff teaches an email message including a header (The email note may be HTML based with mail headers such as to, from, and date, [0045]) and a body, wherein the body includes one or more content links (a portion of the body an email note 300 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to recognize an email having a header and an anchor tag including an href attribute in the system/method of Green as suggested by Leff as well-known characteristics of emails and hyperlinks. One would be motivated to combine these teachings because an email header commonly provides sender, recipient and date information and the href attribute of an anchor indicates a link’s destination, both of which are used for efficient routing and identification of emails and links, respectively.

Regarding claim 14, Green teaches the medium of claim 13, wherein the operations further comprise determining a particular content item with which the request for dynamic content is associated based on a message ID contained within the request for dynamic content (the URL (and/or the corresponding HTTP GET request) may contain information that identifies the email message itself and/or the recipient of the email message, to enable the resource server to identify and/or classify the email message, [0059]; if a record for a particular email message includes an identifier of the email message, and the resource request includes an identifier, the request can be correlated with the email message (other techniques for correlating resource requests with email .


4.	Claims 3-6, 9-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Green-Leff in view of Kolam (US 9,509,764). 

Regarding claim 3, Green teaches the method of claim 2, wherein the operations further comprise: 
relaying information from the request for dynamic content to a personalization server (transmitting (e.g., from the resource server) a content request, which, in an aspect may comprise some or all of the characteristics or properties of the resource request, [0069]; the content server is equipped with an application to analyze the provided request properties and/or demographic information to identify appropriate content for the request, [0069]) and receiving, from the personalization server, a content item ID (the content server transmits the content definition (and/or, as appropriate, the content itself) to be received by the resource server, [0069]); and 
making a new content determination and transmitting different content to the recipient device in response to an email message on the recipient device being opened (new content can be generated to respond to the later request, [0065]).

Kolam teaches receiving a content item ID (an indication that one or more web content has been updated is received, column 16 lines 48-55); and
based on the content item ID, making a new content determination (The edge server may dynamically (e.g., when associated webpage of the content is requested) and/or periodically check to determine whether content to be served has been updated. In various embodiments, it is determined that web content has been updated by comparing a size, metadata, timestamp, version number, version identifier, and included contents of the web content with a reference data (e.g., corresponding information about a previous version of the web content), column 16 lines 62 – column 17 line 3) and transmitting different content to a recipient device (when web browser 402 and/or virtualization client 406 requests the latest version of a previously cached content, the determined difference is provided by edge server 408, column 7 lines 39-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for an edge, or resource, server to receive and recognize an indication of updated content in the system/method of Green-Leff as suggested by Kolam and to use the indication to compare and determine differences in updated content. One would be motivated to combine these teachings to ensure that a requesting client is provided the most recent and up-to-date version of dynamic content. 

Regarding claim 4, Green teaches the method of claim 3, wherein the operations further comprise making the new content determination after a persistence period expires 

Regarding claim 5, Green teaches the method of claim 4, wherein the operations further comprise redirecting the request for dynamic content to a content item identified by the content item ID (the URL may be provided by a content server as part of a content definition, [0072]; allow the resource server (or another computer) to redirect a request for the URL in the anchor tag to an appropriate website associated with the content to be provided to the recipient computer, [0073]) and transmitting the content item to the recipient device via a network (transmitting the generated image(s) (and/or other content) to be received by the recipient computer, [0073]; Upon redirection, the recipient computer will download the referenced content and can display that content for the user, [0077]).
	However, Green-Leff not explicitly disclose a content delivery network.
	Kolam teaches a content delivery network (an edge server or a server of a content delivery network receives an indication that content to be served by the server has been updated, column 16 lines 49-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize a content delivery network in the system/method of Green-Leff as suggested by Kolam for efficiently distributing content 

Regarding claim 6, Green teaches the method of claim 5, wherein the operations further comprise caching the particular content item with which the request for dynamic content is associated (The data store might, for example, store a history of requests and/or might cache content (e.g., images, video, text, etc.) that has been provided in response to these requests, [0049]) and utilizing the cached content item to enable a determination of the persistence period (If it is determined that the later (additional) request falls within a specified window of time after an earlier request, a cache version of the content generated for the earlier request can be transmitted as a request to the later request, [0065]).

Regarding claim 9, Green teaches the system of claim 8, wherein the operations further comprise: 
relaying information from the request for dynamic content to a personalization server (transmitting (e.g., from the resource server) a content request, which, in an aspect may comprise some or all of the characteristics or properties of the resource request, [0069]; the content server is equipped with an application to analyze the provided request properties and/or demographic information to identify appropriate content for the request, [0069]) and receiving, from the personalization server, a content 
making a new content determination and transmitting different content to the recipient device in response to an email message on the recipient device being opened (new content can be generated to respond to the later request, [0065]).
However, Green-Leff do not explicitly disclose that making the new content determination is based on the content item ID.
Kolam teaches receiving a content item ID (an indication that one or more web content has been updated is received, column 16 lines 48-55); and
based on the content item ID, making a new content determination (The edge server may dynamically (e.g., when associated webpage of the content is requested) and/or periodically check to determine whether content to be served has been updated. In various embodiments, it is determined that web content has been updated by comparing a size, metadata, timestamp, version number, version identifier, and included contents of the web content with a reference data (e.g., corresponding information about a previous version of the web content), column 16 lines 62 – column 17 line 3) and transmitting different content to a recipient device (when web browser 402 and/or virtualization client 406 requests the latest version of a previously cached content, the determined difference is provided by edge server 408, column 7 lines 39-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for an edge, or resource, server to receive and recognize an indication of updated content in the system/method of Green-Leff as suggested by Kolam and to use the indication to compare and determine differences in 

Regarding claim 10, Green teaches the system of claim 9, wherein the operations further comprise making the new content determination after a persistence period expires (when the delay between opening the message the first time and opening the message a second time is sufficiently long to make new content appropriate, [0043]; If the later request falls outside of this window, new content can be generated to respond to the later request, as described below. The duration of this window of time is discretionary, [0065]).

Regarding claim 11, Green teaches the system of claim 10, wherein the operations further comprise redirecting the request for dynamic content to a content item identified by the content item ID (the URL may be provided by a content server as part of a content definition, [0072]; allow the resource server (or another computer) to redirect a request for the URL in the anchor tag to an appropriate website associated with the content to be provided to the recipient computer, [0073]) and transmitting the content item to the recipient device via a network (transmitting the generated image(s) (and/or other content) to be received by the recipient computer, [0073]; Upon redirection, the recipient computer will download the referenced content and can display that content for the user, [0077]).
	However, Green-Leff not explicitly disclose a content delivery network.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize a content delivery network in the system/method of Green-Leff as suggested by Kolam for efficiently distributing content over a network. One would be motivated to combine these teachings because implementing CDN features such as intermediary devices, web caching, request routing and load balancing would optimize content delivery.

Regarding claim 12, Green teaches the system of claim 11, wherein the operations further comprise caching the particular content item with which the request for dynamic content is associated (The data store might, for example, store a history of requests and/or might cache content (e.g., images, video, text, etc.) that has been provided in response to these requests, [0049]) and utilizing the cached content item to enable a determination of the persistence period (If it is determined that the later (additional) request falls within a specified window of time after an earlier request, a cache version of the content generated for the earlier request can be transmitted as a request to the later request, [0065]).

Regarding claim 15, Green teaches the medium of claim 14, wherein the operations further comprise: 

making a new content determination and transmitting different content to the recipient device in response to an email message on the recipient device being opened (new content can be generated to respond to the later request, [0065]).
However, Green-Leff do not explicitly disclose that making the new content determination is based on the content item ID.
Kolam teaches receiving a content item ID (an indication that one or more web content has been updated is received, column 16 lines 48-55); and
based on the content item ID, making a new content determination (The edge server may dynamically (e.g., when associated webpage of the content is requested) and/or periodically check to determine whether content to be served has been updated. In various embodiments, it is determined that web content has been updated by comparing a size, metadata, timestamp, version number, version identifier, and included contents of the web content with a reference data (e.g., corresponding information about a previous version of the web content), column 16 lines 62 – column 17 line 3) and transmitting different content to a recipient device (when web browser 402 and/or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for an edge, or resource, server to receive and recognize an indication of updated content in the system/method of Green-Leff as suggested by Kolam and to use the indication to compare and determine differences in updated content. One would be motivated to combine these teachings to ensure that a requesting client is provided the most recent and up-to-date version of dynamic content. 

Regarding claim 16, Green teaches the medium of claim 15, wherein the operations further comprise making the new content determination after a persistence period expires (when the delay between opening the message the first time and opening the message a second time is sufficiently long to make new content appropriate, [0043]; If the later request falls outside of this window, new content can be generated to respond to the later request, as described below. The duration of this window of time is discretionary, [0065]).

Regarding claim 17, Green teaches the medium of claim 16, wherein the operations further comprise redirecting the request for dynamic content to a content item identified by the content item ID (the URL may be provided by a content server as part of a content definition, [0072]; allow the resource server (or another computer) to redirect a request for the URL in the anchor tag to an appropriate website associated with the content to be provided to the recipient computer, [0073]) and transmitting the content 
	However, Green-Leff not explicitly disclose a content delivery network.
	Kolam teaches a content delivery network (an edge server or a server of a content delivery network receives an indication that content to be served by the server has been updated, column 16 lines 49-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize a content delivery network in the system/method of Green-Leff as suggested by Kolam for efficiently distributing content over a network. One would be motivated to combine these teachings because implementing CDN features such as intermediary devices, web caching, request routing and load balancing would optimize content delivery.

Regarding claim 18, Green teaches the medium of claim 17, wherein the operations further comprise caching the particular content item with which the request for dynamic content is associated (The data store might, for example, store a history of requests and/or might cache content (e.g., images, video, text, etc.) that has been provided in response to these requests, [0049]) and utilizing the cached content item to enable a determination of the persistence period (If it is determined that the later (additional) request falls within a specified window of time after an earlier request, a cache version .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ozaki et al.		US 5,991,798
Miller et al.		US 6,523,063
Fielder et al.		US 2014/0379495
Cohen et al.		US 2018/0255159.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629.  The examiner can normally be reached on Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451